Citation Nr: 1315751	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  10-47 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  What evaluation is warranted for posttraumatic stress disorder from December 27, 2007?   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, to include combat service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The case was certified to the Board by the Detroit, Michigan RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In October 2010, the Veteran requested an opportunity to present testimony before a Veterans Law Judge at hearing conducted at the RO.  Hence, the RO must schedule the appellant for a travel board hearing.  38 C.F.R. §§ 20.700 , 20.704 (2012). 

Accordingly, the case is REMANDED for the following action: 

The RO should immediately schedule the Veteran for a travel board hearing before a Veterans Law Judge consistent with his docket number. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




